o

Case 8:20-cr-00225-TPB-CPT Document 4 Filed 07/17/20 Page 1 of 1 PagelD 21

AO 442 (Rev. II/11) Arrest Warrant -
Tete

UNITED STATES DISTRICT COURT
2029 JUL 16 AM 9:59

 

  

for the
Middle District of Florida “IDOLE DIST. OF
TAM oh FLORIDA
United States of America
V. )
) Case.No.
Terrance Lee Hester, Jr. ) 8 ° ? 0 Ml J 1 66 0 AAS
) <b
) OF
) see
Defendant = . c
ie =
ARREST WARRANT 2 © : 7
= 3

3

To: Any authorized law enforcement officer
YOU ARE COMMANDED to arrest and bring before a United States magistrate judge witi@iih unnecessary delay

(name of person to be arrested) Terrance Lee Hester, Jr.
who is accused of an offense or violation based on the following document filed with the court:

1 Information 1 Superseding Information & Complaint

1 Indictment 1 Superseding Indictment
O Violation Notice © Order of the Court

Probation Violation Petition [1 Supervised Release Violation Petition

This offense is briefly described as follows:

Damaging or destroying by fire a building used in interstate commerce, in violation of 18 U.S.C. § 844(i)

Date: eC, Loewe A VA Sau
Issuin®officer’s signature
City and state: | Tampa, Florida US. Meas sheen Vida
Printed name anditle

Return

This warrant was received on (date) ] I “LO , and the person was arrested on (date)

at (city and state) LLY 5 RAC USE

 

 

2-10-20 _

O,.Gal Poe ATE

Arresting officer's signature

a r Wl jn. PLLA

Printed name and title

  

 

 

 
